          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 1 of 34




                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                      CRIMINAL NO. 19.

               v.                                             DATE FILED:

JASON GERNER                                                  VIOLATIONS:
                                                              18 U.S.C. $ 1349 (conspiracy to
                                                              commit health care fraud - L count)
                                                              f8 U.S.C. $ 1956(h) (conspiracy to
                                                              launder monetary instruments - I
                                                              count)
                                                              Notices of forfeiture

                                       INFORMATION
                                          COUNT ONE

                          (Conspiracy to Commit Health Care Fraud)

THE UNITED STATES ATTORNEY CHARGES THAT:

       At all times material to this information:

               1.      Liberation Way was an entity which purported to provide treatment for

individuals suffering from drug and alcohol addiction. Defendant JASON GERNER and Person

#2 (now deceased) and Person #3 founded Liberation Way in early 2015. Liberation Way had

treatment centers in Yardley, opened in July 2015, Bala Cynwyd, opened in June 2}l6,and Fort

Washington, opened in August 2016, all in the Eastern District of Pennsylvania. Liberation

Way facilities provided only out-patient services, and none of the facilities were licensed to do

maintenance or in-patient treatment.

               2.       Independence Blue Cross, AmeriHealth, Highmark Blue Shield
           Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 2 of 34




("Highmark"), CIGNA, and FEHBP Blue Cross plans were private insurance companies and

health care benefit programs (collectively, "the Health Care Benefit Programs") as defined in 18

U.S.C. S 24(b), that is, they were private plans and contracts, affecting commerce, under which

medical benefits, items, and services were provided to eligible individuals. Independence BIue

Cross also managed plans for patients who were participants in employee health plans covered

by the Employee Retirement Income Security Act (ERISA).

                3.        Liberation Way was in "out-of-network" status with Independence Blue

Cross, AmeriHealth, Highmark, CIGNA, and FEHBP Blue Cross plans, that is, Liberation Way

was a health care provider not participating under insurance plans for insureds who utilized

Liberation Way services, and, as such, the Health Care Benefit Programs paid significantly

higher fees for their insureds who utilized Liberation Way services and testing by laboratories to

which Liberation Way sent blood and urine samples of the patients.

                4-       Independence Blue Cross serviced customers in a five-county area in

Pennsylvania, and AmeriHealth was an Independence Blue Cross subsidiary that serviced

customers in New Jersey (both collectively referred to as "IBC"). IBC did not accept third party

payments for a customer's insurance premiums unless from a family member or if made by a

bona fide religious institution or other bona fide not-for-profit organization, and only from such a

bona fide institution   or organization which met the following criteria:

                         a) the assistance [was] provided on the basis of the insured's financial
                         need;
                         b) the institution or organization [was] not a health care provider or
                         supplier;
                         c) the premium payments and any cost-sharing Program cover an entire
                         policy year; and
             Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 3 of 34




                        d) the institution or organization [did] not have any direct or indirect
                        financial interest.

IBC clearly posted this Third Party Payment Policy on its website and required applicants to

acknowledge that they accepted IBC's Conditions of Enrollment when applying, along with this

advisory: "Any person who knowingly and with intent to defraud any insurance company or

other person files an application for insurance or statement of claim containing any material false

information or conceals, for the purpose of misleading, information concerning any fact material

thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal

and   civil penalty."

                 5.     Medical providers providing care and treatment to patients at Liberation

Way facilities were required to certifu that   (l)   the services provided were medically necessary,

(2) the services were personally provided by the person signing the form, or by one of his/trer

employees acting under the signer's direction, and (3) the information contained in the form was

true, accurate, and complete. The provider's National Provider Identification ("NPI") number

was included as a part of each submission.

                 6.     Domenick Braccia, charged elsewhere, was a medical doctor who

purported to be the "medical director" in charge of the treatment of all patients at the various

Liberation Way facilities. Braccia, as a certified medical care provider, was assigned a unique

NPI.     Braccia was permitted to use his NPI number to bill, and participate in the billing of,

health care benefit programs for legitimate medical services that he rendered to and ordered for

patients.

                 7.     Ramesh Sarvaiya, charged elsewhere, was a medical doctor with a unique
           Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 4 of 34




NPI number assigned to him as a certified medical care provider. Sarvaiya was permitted to

use his NPI number to      bill, and participate in the billing of, health care benefit programs for

legitimate medical services that he rendered to and ordered for patients.

               8.       A-Lab, C-Lab, DB-Lab, O-Lab, and AD-Lab were laboratories in the state

of Florida that provided urine sample testing and billed insurance companies for their services.

C-Lab, DB-Lab, and O-Lab all operated out of the same Florida address. Testing can be either

'opresumptive" or "definitive." Presumptive testing determined the drug that was in the patient's

system. Definitive, also known as qualitative, testing determined the exact drug, and how much

of it was in the sample.

               9.       Jesse Peters, charged elsewhere, was employed        with or   a partner   in A-Lab

C-Lab, DB-Lab, O-Lab, and AD-Lab. The existence of A-Lab, C-Lab, O-Lab and AD-Lab pre-

dated defendant JASON GERNER's conspiracy with Peters and others known to the United

States Attorney,   while DB-Lab was created      as part   of defendant GERNER's fraudulent scheme

with co-conspirators, Peters and Person #2.

                10.     Based on the fraudulent claims that defendant JASON GERNER

conspired to submit, and cause to be submitted to the Health Care Benefit Programs, the Health

Care Benefit Programs made payments to Liberation Way and its associated entities,

laboratories, and insured individuals. The fraudulent claims were for purported medical services

for patients for whom Liberation Way personnel fraudulently obtained premium insurance

policies from IBC and also for medical services that Domenick Braccia and Ramesh Sarvaiya did

not actually provide.
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 5 of 34




                                         The Conspiracv

               II   .   From in or about early 2015 through in or about December 2017 , in the

Eastern District of Pennsylvania and elsewhere, defendant

                                        JASON GERNER

conspired and agreed, with others known and unknown to the United States Attorney, to

knowingly and willfully execute a scheme to defraud health care benefit programs, and to obtain

money and property of health care benefit programs by means of false and fraudulent pretenses,

representations, and promises, in connection with the delivery of and payment for health care

benefits, items and services, by causing to be submitted fraudulent health care insurance claims,

in violation of Title 18, United States Code, Section 1347.

                                     Manner and Means

               It was part of the conspiracy that:

               12.      Defendant JASON GERNER, Person #2 and Person #3 founded and

designed Liberation Way to operate in an "out-of-network" status for private insurers, thereby

amassing large amounts of money in a short amount of    time. It was further part of the scheme

to target and recruit patients who either had policies with the Health Care Benefit Programs, or

for whom a premium policy for health care benefits could be fraudulently obtained from IBC, in

order to maximize patient intake, maximize patient billing, and maximize monetary profit

through over-testing and over-billing, all designed to defraud the Health Care Benefit Programs.

               13.      Defendant JASON GERNER, along with Person #2, Person #3, and

Domenick Braccia were investors in Liberation Way, and as significant equity partners, stood to
              Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 6 of 34




gain financially from increased business and billing at Liberation Way.

                    14.    In establishing Liberation Way, defendant JASON GERNER and Person

#2 and Person #3 accepted only premium insurance policies, and did not accept any patients who

had insurance through Medicare, Medicaid, or managed through Health Maintenance

Organizations. When a patient did not have appropriate premium insurance, defendant

GERNER, Person #2, Person #3, and others known to the United States Attorney sometimes paid

for   a   premium insurance policy with IBC for the patient, in violation of the Conditions    of
Enrollment with IBC and in violation of IBC's Third Party Payment Policy, in order that the

patient be able to attend treatment at Liberation Way and in order that Liberation Way be able to

bill IBC for services. The resulting payments made by IBC vastly outweighed the cost of the

monthly insurance premiums. Defendant GERNER, Person #2, Person #3, Person #8, and others

known to the United States Attorney paid the monthly premiums to IBC directly, reimbursed a

patient's family member who in turn paid IBC, and paid for debit cards to be used when applying

for and paying the premiums.

                   15.     Defendant JASON GERNER initially paid for premium IBC insurance

policies for some Liberation Way patients, in violation of IBC's Conditions of Enrollment and

Third Party Payment Policy, using an account he had previously established, named Hope for

Families. Hope for Families was not       a bona   fide religious institution nor a bona fide not-for-

profit organization.

                   16.    Defendant JASON GERNER and Person #2, Person #3, Person #7, and

others known to the United States Attorney, thereafter created a separate fund named         "Leaf
           Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 7 of 34




Healthcare" solely for the purpose of paying for premium IBC insurance policies for some

Liberation Way patients, in violation of IBC's Conditions of Enrollment and Third Party

Payment Policy. The Leaf Healthcare fund was ostensibly separate from Liberation Way, but in

fact was funded by Person #2, Person #3, and others known to the United States Attorney,

sometimes with Liberation Way funds. Defendant GERNER and Person #2, Person #3, and

Person #7 hired Person #8 to run Leaf Healthcare. Person#2 and Person #3 disguised their

connection to the funding of Leaf Healthcare by writing checks to Person #8 and others, and

instructing them to cash the checks, with the proceeds to be deposited into the Leaf Healthcare

account. Defendant GERNER, Person #2, Person #3, and others known to the United States

Afforney used the Leaf Healthcare fund only to pay for premium IBC insurance policies for

some Liberation Way patients, in violation of IBC's Conditions of Enrollment and Third Party

Payment Policy.

               17.     Defendant JASON GERNER, and Person #2, Person #3, and other persons

known to the United States Attorney rented, and sometimes purchased, locations to use as "sober

homes" in order to house their Liberation Way patients, and provided housing to many of their

patients, frequently at no cost to the patient. Although ostensibly separate entities, these "sober

home" locations were funded solely by Liberation Way funds, and only patients attending

Liberation Way treatment locations were permitted to live in these "sober homes," all in order to

ensure that the patients attended treatment, which, consequently, allowed Liberation Way to       bill

for services. Also, as an out-of-network provider, Liberation Way needed to control their patient

population in order to obtain insurance checks sometimes mailed directly to the patient.    All
           Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 8 of 34




patients funded by Leaf Healthcare were required to reside at one of the "sober homes."

                18.     Domenick Braccia was the sole medical doctor on staff at all three

Liberation Way facilities and purported to be the overseeing doctor for all medical care.

However, Braccia never saw or provided medical care to any patients at the Bala Cynwyd

Liberation Way facility who were ostensibly under Braccia's medical care and treatment, and for

whom the Health Care Benefit Programs were billed by Liberation Way for Braccia's purported

medical care and treatment. Braccia did not see or provide care to all patients at the Yardley

and Fort Washington Liberation Way facilities who were ostensibly under his medical care and

treatment, and for whom the Health Care Benefit Programs were billed by Liberation Way for

his purported medical care and treatment.

                19.    Defendant JASON GERNER solicited Ramesh Sarvaiya to be the doctor

to sign, and otherwise authorize, urine test requests and to certify that the tests were medically

necessary for Liberation Way patients, although defendant GERNER never intended that

Sarvaiya see any Liberation Way patient, participate in any way in the treatment of any patient,

or go to any Liberation Way facility.

               20.     Contrary to medical standards, Ramesh Sarvaiya pre-signed blank forms

for urine testing to use with Liberation Way   patients.   Contrary to medical standards,

Domenick Braccia also pre-signed blank forms and orders for urine and other testing and for

prescriptions to use with Liberation Way patients, and relegated the responsibility of medical

care and decisions about appropriate medical testing, to other persons at the various Liberation

Way facilities who were not medical doctors and therefore not qualified to make those decisions.
           Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 9 of 34




Defendant JASON GERNER instructed staff at the Liberation Way facilities to use these blank

forms pre-signed by Braccia and Sarvaiya when ordering tests on the patients at Liberation Way.

               21.     Defendant JASON GERNER agreed with Jesse Peters, Person #2,

Domenick Braccia, and Ramesh Sarvaiya, that Liberation Way would ship the urine samples

from the patients who attended Liberation Way locations in the Eastern District of Pennsylvania

to Peters' laboratories in Florida for testing. They funher agreed that, contrary to medical

standards, the urine samples would be tested for a large, and correspondingly expensive, array     of

laboratory tests, and that, no matter the specific purported addiction of the individual patient, all

urines would be tested for the same large array of drugs, without regard to the individualized

needs of the Liberation Way patients.

               22.     Pursuant to orders for urine testing ostensibly ordered by Domenick

Braccia and Ramesh Sarvaiya, the laboratories associated with Jesse Peters tested each urine

sample of Liberation Way patients for a large array of qualitative tests and billed the Health Care

Benefit Programs for these tests. The urine test results were forwarded back to Liberation Way

staff for inclusion in the medical files of patients ostensibly under the care of Dr. Braccia.

               23.     Defendant JASON GERNER instructed staff at Liberation Way facilities

to obtain frequent urine samples from Liberation Way patients, regardless of medical need, in

order to maximize billing at the laboratories associated with Jesse Peters, so much so that the

Florida laboratories were sometimes testing a subsequent urine sample for the same patient even

before the results from a prior urine sample were completed and results communicated back to

Liberation Way, before any test results from a prior urine sample could be forwarded to
         Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 10 of 34




Domenick Braccia for integration into any purported rehabilitation treatment plan, and much

more frequently than was necessary to treat any addiction. Defendant GERNER also sometimes

instructed staff at Liberation Way to sign the patients' signatures on the urine testing forms.

               24.     Defendant JASON GERNER agreed with Person#2 and Jesse Peters that

Peters would kick back to defendant GERNER and Person #2 apercentage, that is,

approximately 40o/o, of the money that the insurance companies paid the laboratories associated

with Peters for conducting tests on the urine samples sent by Liberation Way.

               25.     Jesse Peters disguised the payments to defendant JASON GERNER and

Person #2 as "commission" payments made to apparently independent        LLC companies,

including Alban LLC, a company associated with defendant GERNER, '011-

'W-----s," a company associated with Person #2, and Philly 180, which purported
                                                                                to be a

"consulting company," but which defendant GERNER knew was a shell company established by

Person #4, arclative of Person#2,to be a part of this scheme, in order to conceal and disguise

the nature, source, location, ownership, and control of the proceeds of the health care fraud

conspiracy. None of these LLC companies provided any consulting work to Peters or his

laboratories or to any Liberation Way entity.

               26.     Defendant JASON GERNER, and others known and unknown to the

United States Attorney, caused to be submiued fraudulent claims to IBC for patients at

Liberation Way for whom defendant JASON GERNER, and others known and unknown to the

United States Attorney, had fraudulently acquired an IBC insurance policy in violation of IBC's

Conditions of Enrollment and Third Party Payment Policy.




                                                 l0
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 11 of 34




                27.     Defendant JASON GERNER, and others known and unknown to the

United States Attorney, caused to be submitted fraudulent claims to the Heath Care Benefit

Programs for urine tests and other tests without a medical doctor, including either Domenick

Braccia or Ramesh Sarvaiya, actually individually determining the medical need for the urine

tests, but falsely asserting that the tests were all medically necessary.

                28.    Defendant JASON GERNER, and others known and unknown to the

United States Attorney, caused to be submitted fraudulent claims to the Health Care Benefits

Programs for medical services that were not provided by Domenick Braccia.

                29.    As a result of this fraudulent scheme, defendant JASON GERNER

conspired to submit and caused to be submitted fraudulent claims to the Health Care Benefit

Programs of approximately    $ I 6,8   09,640 and caused the Health Care Benefit Programs to incur

losses of approximately $9,3 3 8,607    .



                                              Overt Acts

                In furtherance of the conspiracy and to accomplish its objects, defendant

                                            JASON GERNER,

and others known and unknown to the United States Attorney committed the following overt

acts, among others, in the Eastern District of Pennsylvania and elsewhere:

                1.     In or about early 2015, defendant JASON GERNER and Person #2 and

Person #3 agreed that they would found Liberation Way, an entity which was intended to provide

treatment for individuals dealing with drug and alcohol addiction, in the Eastern District   of

Pennsylvania.




                                                    l1
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 12 of 34




               2.      In or about the Spring of 2015, defendant JASON GERNER and Person

#3 approached Domenick Braccia and solicited him to be both an investor in Liberation Way and

the staff doctor for Liberation Way patients.

               3.      In or about the Summer of 2015, defendant JASON GERNER, Person #2,

Person #3, and Domenick Braccia provided money for the start-up Liberation Way, each

becoming a significant equity owner in Liberation Way.

               4.      In or about July of 2015, defendant JASON GERNER and Person #2 and

Person #3 opened a Liberation Way treatment center in Yardley, Pennsylvania.

               5.      In or about June of 2016, defendant JASON GERNER and Person #2 and

Person #3 opened a Liberation Way treatment center in Bala Cynwyd, Pennsylvania.

               6.      In or about August of 2016, defendant JASON GERNER and Person #2

and Person #3 opened a Liberation Way treatment center in Fort Washington, Pennsylvania.

                    Paying for Patients' Insurance to Increase Enrollment
                     and Pavments from Health Care Benelit Programs

               7-31. From on or about August ll,20ls,through in or about February 2016,

and on or about the dates noted below, defendant JASON GERNER paid for insurance policies

with IBC, in violation of IBC's Conditions of Enrollment and Third Party Payment Policy, so the

below-noted patients, identified by initials, would attend Liberation Way for treatment, and

defendant GERNER could have Liberation Way and Florida laboratories submit claims for

purported treatment for each patient, resulting in over $5.2 million billed to IBC, and IBC paying

approximately $1,225,305, as a result of the fraudulently purchased policies. Defendant

GERNER, and someone at his direction, made the first payment for each policy using a VISA


                                                t2
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 13 of 34




card ending in #3884 associated with defendant GERNER's Hope for Families account:

 Overt    Patient   Application Effective       Date canceled    First Claim by   Last Claim by
 Act#    Initials   Date / First Date of IBC    for Non-         Liberation       Liberation
                    Pavment      Policv         Pavment          Way              Wav
 7       M.C.       08-l l-2015 09-0 -20t5      10-01-2015       09-18-20rs       t0-12-201s
 8       S.M.       08-1 1-2015 09-0 -20t5      l1-01-2015       09-01-201s       02-16-2016
 9       D.A.       08-27-20rs 09-0 -20r5       10-01-2015       09-16-2015       09-22-20rs
  l0     D.M.       09-28-2015 l0-0 -2015       I l-01-201s      10- 13-2015      r2-24-20t5
 11      A.G.       10-t4-2015 I 0-1 5-20 1 5   05-01-2016       tt-02-20rs       03-08-2016
  t2     J.R.       t0-14-20t5 I 0-1 5-20 I 5   I l-01-2015      t0-20-20rs       I l-10-2015
 13      J.F.       10-15-2015    10-15-2015    t2-01-2015       10-28-2015       0t-04-2016
 t4      S.H.       t0-26-20rs    11-01-2015    t2-01-20ts       I l-1 1-2015     0r-20-20t6
 15      D.W.       I 1-13-2015   I 1-15-2015   02-0t-2016       01-03-2016       06-23-20t6
 t6       s.w.      1 1-13-201s   I 1-15-2015   t2-0t-20t5       1 1-30-2015      0I-04-20t6
 t7      S.M.       1 1-30-2015   t2-0r-201s    03-01-2016       t2-07-2015       03-02-2016
 18      T.S.       I 1-30-2015   t2-01-201s    04-01-20t6       t2-22-20t5       06-20-2016
 t9      S.H.       t2-14-2015    12-15-2015    l1-01-2016       0l-04-2016       03-23-20r6
 20      J.J.       t2-14-2015    t2-15-2015    04-0t-20r6       l2-3t-20t5       09-26-2016
 21      A.R.       t2-15-2015    t2-t5-2015    04-01-2016       l2-15-20t5       02-08-2016
 22      A.P.       t2-30-20t5    01-0 -2016    04-01-2016       0l-01-2015       03-10-2016
 23      M.D.       t2-3t-20r5    01-0 -20t6    03-01-2016       0t-14-2016       03-r7-20t6
 24      V.T.       12-3r-2015    0l-0 -2016    02-0r-2016       01-05-2016       0t-14-20t6
 25      A.L.       0t-28-20t6    02-0 -2016    02-01-2016       02-03-20t6       04-12-2016
 26      M.L.       0t-29-2016    02-0 -2016    05-01-2016       02-t0-20r6       04-t4-20t6
 27      K.S.       0t-29-2016    02-0 -20t6    03-01-2016       02-t8-20t6       02-19-20r6
 28      T.S.       01-31-2016    02-0 -20r6    03-01-20r6       02-04-20t6       05-12-2016
 29      E.B.       02-t2-2016    02-15-2016    03-01-2016       02-r6-2016       04-04-20t6
 30      A.N.       02-12-2016    02-15-20t6    03-01-2016       02-24-2016       03-14-20t6
 31      A.R.       02-t2-20t6    02-t5-2016    05-01-2016       02-15-20t6       08-02-2016

                 32.    In or about December 2015, defendant JASON GERNER and Person #2,

Person #3, and Person #7, all known to the United States Attorney, discussed creating a fund

separate from Hope for Families that they would fund, in order to more systematically pay for

IBC insurance policies for patients without insurance in order that the patients would attend

Liberation Way rehabilitation facilities.




                                                13
             Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 14 of 34




                 In or about January 2016:

                 33.    Defendant JASON GERNER and Person #2, Person #3, and Person #7, all

known to the United States Attorney, agreed to create a fund to pay for IBC insurance policies

for patients without insurance so that the patients would attend Liberation Way rehabilitation

facilities. To conceal their relationship to this fund, defendant GERNER, Person #2, Person #3,

and Person #7, agreed to hire Person #8, known to the United States Attorney, not presently

connected to Liberation Way to run the fund.

                 34.    Defendant JASON GERNER and Person #2, Person #3, and Person #7

interviewed Person #8 and hired him for the position of "Director" of Leaf Healthcare.

Defendant GERNER, Person #2, and Person #3 instructed Person #8 to open a bank account in

the name of "Leaf Healthcare," to deposit the checks provided to him into the Leaf Healthcare

account, to pay himself a weekly salary from the Leaf Healthcare account, and to use the Leaf

Healthcare funds to purchase IBC policies for patients who would attend Liberation Way

rehabilitation facilities. Person #8 was instructed to refer to Leaf Healthcare's payment of IBC

policies as "scholarships," and to offer these "scholarships" to any patient referred to Person #8

by Liberation Way marketing staff where the prospective Liberation Way patient had no

insurance.

                 On or about January 21,2016

                 35.   Person #3 wrote a check for $10,000 on Person #3's personal account,

made out in Person #8's name, on which Person #3 falsely noted that the $10,000 was a

"personal loan," and Person #2 ard Person #3 instructed Person #8 to cash the check in his own




                                                 t4
         Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 15 of 34




account and then deposit the proceeds of the check into the Leaf Healthcare account.

               36.     Person #2 wrote a check for $10,000 on Person #2's personal account,

made out in Person #8's name, on which Person #2 falsely noted that the $10,000 was a

"business loan," and Person #2 and Person #3 instructed Person #8 to cash the check in his own

account and then deposit the proceeds of the check into the Leaf Healthcare account.

               37.     On or about January 29,2016, Person #8 withdrew $20,000 from his

personal account into which he had deposited the two $10,000 checks that had been given him

by Person #3 and Person #2 to fund Leaf Healthcare, and opened an account in the name of Leaf

Healthcare, into which Person #8 deposited $20,000 cash.

               38.     In or about February 2016, using the Leaf Healthcare bank account,

funded by Liberation Way principals, Person #2 andPerson #3, Person #8 began paying for IBC

insurance policies for patients referred to him by Liberation Way marketing staff.

               39.    On or about March 21,2016, Person #2 wrote a check for $12,500 on

Person #2's personal account, made out in Person #8's name, on which Person #2 falsely noted

that the $12,500 was a "business loan," and Person #2 andPerson #3 instructed Person #8 to

cash the check and then deposit the proceeds of the check into the Leaf Healthcare account.

               On or about March 22,2016:.

               40.    Person #3 wrote a check for $12,500 on Person #3's personal account,

made out in Person #8's name, on which Person #3 falsely noted that the $12,500 was a

"personal loan," and Person #2 and Person #3 instructed Person #8 to cash the check and then

deposit the proceeds of the check into the Leaf Healthcare account.




                                                l5
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 16 of 34




               41.     Person #8 deposited the proceeds of these two checks given him by Person

#2 and Person #3, totaling $25,000, into the Leaf Healthcare account.

               On or about April21, 2016:

               42.     Person #3 wrote a check for $13,200 on the Liberation Way     LLC business

account, made out in Person #7'snatrre, on which Person #3 falsely noted that the $13,200 was

for "April Consulting," and Person #3 instructed Person #7 to deposit the check into Person #7's

personal account and then write a personal check to Leaf Healthcare.

               43.     Per Person #3's instructions, Person #7 deposited the Liberation Way LLC

check for $13,200 signed by Person #3 into Person #7's personal bank account, and Person #7

wrote a check for $13,200 payable to Leaf Healthcare.

               44-72. From in or about February 2016 through in or about August 2016, and on

or about the dates noted below, defendant JASON GERNER, Person #2 and Person #3 paid for,

or caused to be paid for, insurance policies with IBC, in violation of IBC's Conditions   of

Enrollment and Third Party Payment Policy, so the below-noted patients, identified by initials,

would attend Liberation Way for treatment, and defendant GERNER, Person #2, and Person #3

could have Liberation Way and Florida laboratories submit claims for purported treatment for

each patient, resulting in over $8.3   million billed to IBC, and IBC paying approximately

$2,536,529, for these patients as a result of the fraudulently purchased policies. Person #8 made

the first payment for each policy using the Leaf Healthcare account ending in#1976:

 Overt Patient Application Effective              Date canceled   First Claim by   Last Claim by
 Act# Initials Date / First Date of IBC           for Non-        Liberation       Liberation
               Pavment      Policv                Pavment         Wav              Way
 44    w.c.    02-29-20t6 03-01-2016              04-0r-2016      03-21-20r6       04-05-2016


                                                   l6
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 17 of 34




 45      J.D.      02-29-2016    03-01-2016     05-01-2016        03-1 1-2016      04-06-20t6
 46      S.H.      02-29-2016    03-01-2016     07-0t-2016        03-l 1-2016      08-22-20r6
 47      C.H.      02-29-20t6    03-01-2016     04-01-2016        02-16-2016       06-30-2016
 48      R.L.      02-29-20t6    03-01-2016     04-01-2016        04-tt-20t6       05-05-2016
 49      P.S.      02-29-20t6    03-01-2016     04-01-2016        03-22-20t6       04-t3-2016
 50      M.W.      02-29-20t6    03-01-2016     07-01-2016        03-rs-2016       08-04-2016
 51      L.A.      03-14-20t6    03-t5-20t6     07-01-20t6        03-t6-2016       06-06-20t6
 52      J.B.      03-14-20t6    03-15-2016     04-0t-20r6        03-23-2016       05-05-2016
 53      J.H.      03-t4-2016    03-1s-2016     04-0t-20r6        03-28-2016       03-28-20t6
 54      T.L.      03-t4-2016    03-ts-2016     07-0r-2016        03-29-20t6       06-07-2016
 55      M.M.      03-14-20t6    03-15-2016     04-01-2016        03-20-2016       07-29-2016
 56      J.R.      03-14-20t6    03-1 s-2016    04-01-2016        03-28-2016       0s-13-2016
 57      J.R.      03-14-2016    03-1s-2016     06-01-2016        03-28-2016       l0-05-2016
 58      A.W.      03-t4-2016    03-15-20r6     07-01-20t6        03-28-2016       08-22-20t6
 59      K.D.      03-3r-2016    04-01-20t6     05-01-2016        04-0r-2016       04-14-20t6
 60      R.F.      03-31-2016    04-0r-20r6     05-01-2016        04-t4-2016       05-13-2016
 61      o.M.      03-3t-2016    04-01-20t6     07-0t-2016        04-tt-20t6       07-26-2016
 62      S.P.      03-31-2016    04-0t-2016     05-01-2016        04-14-2016       07-t3-2016
 63      K.P.      03-31-2016    04-01-2016     05-01-2016       04-tt-2016        06-16-20t6
 64      V.S.      03-31-2016    04-01-20t6     05-01-2016       04-t3-20r6        06-23-20t6
 65      D.S.      04-r4-2016    04-15-20t6     08-01-2016       04-26-20t6        09-30-2016
 66      J.P.      04-30-2016    05-01-2016     06-01-2016       05-25-20t6        0s-3t-2016
 67      J.S.      04-30-20t6    05-01-2016     05-01-2016       05-02-2016        r0-04-20t6
 68      L.S.      04-30-2016    05-01-2016     09-01-2016       05-04-2016        08-31-2016
 69      A.O.      05-31-2016    06-01-2016     09-01-2016       06-01-2016        02-17-2017
 70      K.S.      0s-3t-20t6    06-01-2016     l1-01-2016       06-01-2016        I l-30-2016
 7l      K.B.      06-30-2016    07-01-2016     09-01-2016       07-t5-2016        10-18-2016
 72      E.C.      07-29-2016    08-01-2016     1l-01-2016       07-20-2016        tt-09-20t6
                   (o-E)t

                73.    In or about April20l6, after an insurance broker warned Person #8 to be

"careful" about the Leaf Healthcare account paying for all the IBC policies, defendant JASON

GERNER, Person #2, and Person #3, instructed Person #8 to use other means to pay for the

"scholarship" IBC policies, including using money orders to repay a relative of the patient who

paid for the patient's IBC policy on their own credit card, and purchasing debit gift cards to be



                Policy applied for via the Marketplace exchange; "O-E" refers to "On Exchange."

                                                 t7
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 18 of 34




used to pay for patients' IBC policies.

                74-85. From in or about April2016 to in or about August 2016, and on or about

the dates noted below, defendant JASON GERNER, Person #2, and Person #3 paid for, or

caused to be paid for, insurance policies   with IBC, in violation of IBC's Conditions of

Enrollment and Third Party Payment Policy, so the below-noted patients, identified by initials,

would attend Liberation Way for treatment, and defendant GERNER, Person #2, and Person #3

could have Liberation Way and Florida laboratories submit claims for purported treatment for

each patient, resulting   in over $2.9 million being billed to IBC, and IBC paying approximately

$533,658, for these patients as a result of the fraudulently purchased policies. Person #8 made

the first payment for each policy using money from the Leaf Healthcare account to purchase

money orders and debit cards, which in turn were used to pay for these policies:

 Overt   Patient    Application    Effective      Date canceled   First Claim by   Last Claim by
 Act#    Initials   Date / First   Date of IBC    for Non-        Liberation       Liberation
                    Payment        Policv         Pavment         Wav              Way
 74      J.B.       04-30-2016     05-01-2016     08-01-2016      08-29-2016       09-26-2016
 75      F.B.       05-3 1-2016    06-01-2016     07-0t-2016      06-14-20t6       07-30-20t6
 76      A.M.       05-31-2016     06-01-2016     02-01-2017      06-13-20t6       05-20-2017
 77      D.M.       02-29-20t6     03-01-2016     04-01-2016      0t-28-2016       06-t3-2016
 78      C.V.       05-31-20t6 06-0t-20t6         08-01-2016      06-t4-2016       06-20-20t6
 79      V.M.       06-30-2016 07-0t-20t6         11-01-2016      07-18-2016       09-30-20t6
 80      M.B.       07-3t-2016 08-01-2016         l0-01-2016      08-12-2016       t0-27-20t6
 8l      G.F.       06-30-2016 07-0t-2016         l0-01-2016      07-25-2016       09-30-2016
                    (o-E)
 82      K.J.       06-30-2016 07-0t-2016         11-01-2016      07-06-2016       09-08-2016
                    (o-E)
 83      D.B.       07-29-2016     08-01-2016     03-0t-20t7      04-20-20t6       l1-30-2016
                    (o-E)
 84      J.M.       07-30-2016 08-01-2016         l0-01-2016      08-10-2016       t0-22-20r6
                    (o-E)
 85      w.c.       07-29-20t6 08-01-2016         11-01-2016      08-03-2016       t0-3t-2016
                    (o-E)


                                                  18
            Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 19 of 34




                                  Medicallv Unnecessarv Testins

                 86.    In or about July 2015, defendant JASON GERNER met with Person #2

and Jesse Peters to discuss defendant GERNER and Person #2 sending all the urine samples for

patients attending Liberation Way facilities in the Eastem District of Pennsylvania for treatment

of drug and alcohol addictions to urine-testing laboratories in Florida associated with Peters, in

return for which Peters agreed to kick back a percentage, that is, approximately 40o/o, of the

money obtained from the Health Care Benefit Programs, to defendant GERNER and Person #2.

                 87.     In or about the Summer of 2015, defendant JASON GERNER solicited

Ramesh Sarvaiya to be the doctor to sign urine testing medical orders for Liberation Way

patients in return for a fee.

                 88.     On or about July 28, 2015, defendant JASON GERNER forwarded

documents to Ramesh Sarvaiya, in order to get Sarvaiya's signature on a "standing order          -
additional tests protocol" with A-Lab in Florida requesting extensive qualitative testing of all

urine samples submitted for Liberation Way patients at the Bala Cynwyd, Pennsylvania,

location.

                 89.     On or about July 30, 2015, Person #2, Jesse Peters, and Person #4 met to

sign a contract, purportedly between "A. Solutions," a company in Florida associated with

Peters, and   Philly 180, a shell company established by Person #4 to be the repository for the kick

back payments. Defendant GERNER knew that Philly 180 would not actually perform the

terms of the contract, particularly, 'omarket [A. Solutions]'s services to potential clients."

                 90.     On or about July 30, 2015, Person #4 established a PNC bank account for




                                                  l9
               Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 20 of 34




Philly   180   with a $100 deposit.

                   91.    On or about August 3,2015, defendant JASON GERNER forwarded

documents from A-Lab in Florida to Ramesh Sarvaiya, in order to get Sarvaiya's signature on

documents requesting testing of urine samples for Liberation Way patients.

                   92.    On or about November 16,2015, defendant JASON GERNER forwarded

documents to Ramesh Sarvaiya, in order to get Sarvaiya's signature on a "screening protocol"

document with C-Lab in Florida requesting extensive qualitative testing of all urine samples

submitted for Liberation Way patients.

                   93.    On or about January 13,2016, defendant JASON GERNER forwarded

documents to Ramesh Sarvaiya, in order to get Sarvaiya's signature on a "screening protocol"

document with DB-Lab in Florida requesting extensive qualitative testing of all urine samples

submitted for Liberation Way patients.

                   94.    From in or about August 2015 through in or about October 2016, Ramesh

Sarvaiya signed, and otherwise authorized, orders for urine tests for Liberation Way patients he

never saw or treated, falsely certiffing, and allowing to be falsely certified, that Sarvaiya had

seen the patient and that the tests were medically necessary    for his continued treatment of the

patients.

                   95.    From in or about August 2015 through in or about October 2016,

defendant JASON GERNER provided urine-testing forms pre-signed by Sarvaiya to his staffat

Liberation Way treatment locations and instructed them to      fill   out these forms with patient

information, for forwarding, along with urine samples, to Florida laboratories for testing.




                                                 20
         Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 21 of 34




               96-131. From in or about August 2015, through in or about October 2016,

defendant JASON GERNER, and others known and unknown to the United States Attomey,

caused the below fraudulent insurance claims, among many others, to be submitted on or about

the dates noted, to the below-noted Health Care Benefits Programs, which paid for urine testing

services for the patients, identified by initials, where Ramesh Sarvaiya never saw or evaluated

the patient in any way, and which were, thus, not medically necessary:

 OVERT      ON OR              PATIENT       APPROX.       APPROX.        HEALTH CARE
 ACT #      ABOUT DATE         INITIALS      AMOI.]NT      AMOI-]NT       BENEFIT
            SUBMITTED                        BILLLED       PAID          PROGRAM
 96         08-07-2015         J.L.          $1,800        $98           IBC
 97         08- I 8-201 5      K.S.B.        $1,641        $s62          CIGNA
 98         09-03-2015         M.C.          $1.800        $l,530        IBC
 99         09-07-20rs         K.M           $4.409        $s00          FEHBP
 100        10-01-2015         S.M.          $1,800        $ 1.071       IBC
 101        10- l5-2015        M.W.          s2.833        $   173       FEHBP
 102        I l-06-2015        A.G.          $1.800        $   1.s30     IBC
 103        t2-t8-2015         K.C.          $2.r07        $ 1.171       CIGNA
 104        t2-23-20r5         D.B.          $l,800        $98           IBC
 105        t2-31-20r5         L.Z.          s2.107        $135          FEHBP
 106        01-06-2016         S.H.          s3.228        $2.582        IBC
 r07        01-25-20t6         C.F.          $3.228        $2.744        CIGNA
 108        02-02-20t6         J.J.          $3.228        $2.744        IBC
 109        02-12-2016         H.R.          $3.228        $2.744        CIGNA
 110        02-12-20t6         T.W.          $1,800        $   1.s30     HIGHMARK
 lll        02-24-2016         J.B           $3,228        $   l3s       FEHBP
 tt2        03-23-20t6         R.S.          $3,228        $2,744        IBC
 113        04-07-20t6         M.W.          $3,228        $2,567        IBC
 tt4        04-tt-2106         A.W.          $3.228        $2,744        IBC
 ll5        0s-03-2016         o.M.          $3,228        s2.744        IBC
 116        05-06-2016         C.C.          $3.228        s2.421        CIGNA
 rt7        05-19-2016         K.S.          $3,228        $322          HIGHMARK
 118        06-09-2016         J.D.          $3,228        s2,744        IBC
 r19        06-10-2016         R.B.          s2,490        $1,618        FEHBP
 T20        06-27-2016         K.K.          $2,490        $2,116        HIGHMARK
 121        07-05-2016         J.R.          $3.228        $2.s82        IBC


                                               21
         Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 22 of 34




  122        07-12-2016         T.D.          $2,490        $l,328        CIGNA
  t23        08-18-2016         A.Y.          $2,490        $2.1   l6     CIGNA
  r24        08-25-20t6         A.B.          s2.490        $2.1 16       IBC
  125        08-31-2016         J,Z.          $3.228        $2,744        HIGHMARK
  126        09-t4-2016         I.B.          $5,028        $1 86         FEHBP
  t27        09-t2-2016         J.M.          $2.490        $2,1l6        IBC
  t28        09-30-2016         T.R.          $2,490        $249          HIGHMARK
  129        t0-10-2016         R.W.          $2.490        $2,241        IBC
  130        10-l 1-2016        N.G.          $2.490        $1,129        CIGNA
  131        t0-3r-20t6         S.A.          $2.490        $249          HIGHMARK

               132-137.        On or about the following dates, defendant JASON GERNER

directed Person #6 to sign and send a check for payment to Ramesh Sarvaiya, in the amount

noted below, as payment for Sarvaiya signing, and otherwise agreeing to authorize, urine testing

orders for Liberation Way patients:

 OVERT ACT #               DATE OF CHECK                    CHECK AMOUNT
 r32                       03-10-2016                       $1000.00
 133                       03-31-20t6                       $500.00
 t34                       05-18-2016                       s500.00
 l3s                       07-20-20t6                       $1,000.00
 136                       r0-16-2016                       s1,000.00
 137                       I2-31-20r6                       $2,000.00

                      Kickbacks for Medically Unnecessary Urine Testing

               138-148. On or about the following dates, Jesse Peters sent, and caused to be

sent, a check to Person #4 madepayable to   Philly 180, which sum of money was actually

intended for defendant JASON GERNER and Person #2, andrepresented a percentage of the

inflated fraudulent billing proceeds from the Health Care Benefit Programs obtained as a result




                                               22
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 23 of 34




of the scheme to test urine samples of Liberation Way patients for medically unnecessary and

extensive qualitative testing:

 OVERT      DATE ON         CHECK                WRITTEN ON          CHECK          NOTATION
 ACT #      CHECK           PAYEE                LAB ACCOUNT         AMOUNT         ON CHECK
 138        10-ls-201s      Phillv 180           C-Lab              $3.30s.04       Seotember 2015
 139        1   1-16-201s   Phillv 180           C-Lab              $20,330.74      September 2015
 140        t2-t7-2015      Phillv 180           C-Lab              s52.072.68      Commissions
 141        0t-20-2016      Ph llv r80           C-Lab              s74.026.54      Commissions
 142        02-23-20t6      Ph    llv   180      C-Lab              s61.763.01      Commissions
 143        03-22-20t6      Ph    llv   180      C-Lab              $144.470.t6
 t44        04-25-2016      Phillv      180      C-Lab              $173,s23.1s     Commissions
 r45        05-27-20t6      Phillv      180      C-Lab              $81,538.32
 146        06-28-2016      Phillv      180      C-Lab              $71,281.54
 t47        07-2t-2016      Phillv      180      C-Lab              $41,138.83
 148        08-22-2016      Phillv      180      C-Lab              $83,368.91      July

                 149-170.         On or about the following dates, Person #4 conducted a financial

transaction, by writing checks intended for defendant JASON GERNER and Person #2, which

were defendant GERNER's and Person #2's split of kickback payments from Peters, that is, a

percentage of the inflated fraudulent billing proceeds from the Health Care Benefit Programs

obtained as a result of the scheme to test urine samples of Liberation Way patients for medically

unnecessary and extensive qualitative testing, the transactions being designed, in whole and in

part, to conceal and disguise the nature, source, location, ownership, and control of the proceeds

of specified unlawful dctivity:

 OVERT DATE ON              WRITTEN ON         CHECK PAYEE             CHECK           NOTATION
 ACT # CHECK                ACCOUNT                                    AMOUNT          ON CHECK
 149   t2-03-20t5           Phi v 180          Hope for Families       s5.000.00
 150   t2-07-2015           Phil v 180         Person #2               $15,000.00
 151        12-23-2105      Phi v 180          Hope for Families       $2s.s00.00
 152        12-23-20r5      Phi v 180          Person #2               $2s.s00.00
 153        0r-22-2016      Phi v 180          Jason Gerner            $36,500.00      Dec 15



                                                   23
           Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 24 of 34




 r54         0t-22-20t6   Phi lv 180          Person #2              s36.500.00     Dec 15
 155         02-29-20t6   Philly 180          K. C. (associated      $25,000.00
                                              with Jason Gerner)
 156         02-29-2016   Ph  lv   180        Person #2              $35,000.00
 r57         03-28-2016   Ph  lv   180        Jason Gerner           $69.200.00
 158         03-28-2016   Ph  lv   180        Person #2              $71,800.00
 t59         04-28-2016   Philly   180        Jason Gemer            $85,000.00     Gerner
                                                                                    Enterprises
 160         04-28-20t6   Phillv 180          Person #2              s85.000.00
 l6l         06-01-2016   Phillv 180          Jason Gerner           $40.269.00
 r62         06-01-2016   Philly 180          Renata Holdings        $40,269.00
                                              LLC
 r63         06-08-2016   Phillv   180       Gerner Enterprises      $40,269.00
 t64         06-08-2016   Phi lv   180       Person #2               $40.269.00
 165         07-02-2016   Phi lv   180       Jason Gerner            s33.939.52
 r66         07-02-20t6   Phi lv   180       Person #2               s33.939.s2
 167         07-28-20t6   Phi lv   180       Jason Gerner            $20.069.2s
 168         07-28-20t6   Phi lv   180       Person #2               $20.069.2s
 r69         08-29-20r6   Phi lv   180       Gerner Entemrises       $40,184.00
 t70         08-29-2016   Philly   180       Renata Holdings         $40,184.00
                                              LLC

                l7l-I75.        On or about the following dates on the below-referenced checks,

Jesse Peters sent, and caused to be sent, checks to defendant JASON GERNER and Person #2,

made payable to them individually and to LLCs associated with defendant GERNER and Person

#2, after defendant GERNER, Person #2, Person #3, and Person #4 decided to no longer use

Philly 180 as a vehicle through which to funnel the kickback payments, in an amount noted

below which represented a portion of the inflated fraudulent billing proceeds from the scheme to

test urine samples of Liberation Way patients for medically unnecessary and extensive

qualitative testing:

 OVERT      DATE ON       CHECK               WRITTEN ON           CHECK          NOTATION
 ACT #      CHECK         PAYEE               LAB ACCOUNT          AMOLINT        ON CHECK
 t7t         09-06-2016   Person #2           DB-Lab               $2s.000.00



                                                 24
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 25 of 34




 t72        09-07-20t6     Defendant         DB-Lab              $51,633.33    consulting
                           JASON
                           GERNER
 173        09-20-20t6     H-W---s     LLC   C-Lab               $90,340.75
 174        09-20-20t6     Alban LLC         C-Lab               $90.340.7s
 175        t0-28-20t6     Alban LLC         A. Solutions        $t28.462.84

                          Over-Billine for Medical Care Not Provided

               176.     In or about July 2015, defendant JASON GERNER, Person #2, and Person

#3 hired Domenick Braccia to be the "medical director" in charge of Liberation Way facilities.

               177.     From in or about July 2015 through in or about December 2017,

Domenick Braccia purported to be the "medical director" and overseeing doctor for all

Liberation Way patients at the Yardley, Pennsylvania location, though, as defendant JASON

GERNER knew, Braccia spent only a few hours a week at that location in the first few months,

and, once the Fort Washington Location opened in August of 2016, Braccia no longer went to

the Yardley location.

               178.     From in or about June 2016 through in or about December 2017,

Domenick Braccia purported to be the "medical director" and overseeing doctor for all

Liberation Way patients at the Bala Cynwyd, Pennsylvania location, though as defendant

JASON GERNER knew Braccia never went to the Bala Cynwyd location. Nonetheless,

defendant JASON GERNER and Person #3, on behalf of Liberation Way, fraudulently billed the

Health Care Benefit Programs for medical care purportedly provided by, and for medical tests

ordered by, Braccia for patients at the Bala Cynwyd location.

               179.     On or about June 30, 2016, at the request of defendant JASON GERNER,

Domenick Braccia signed a "Provider Acknowledgement and Consent for Predetermined


                                               25
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 26 of 34




Custom Profile" with C-Lab, on behalf of Liberation Way, requesting extensive qualitative

testing of all urine samples submitted for Liberation Way patients, falsely averring that such tests

for all patients were medically necessary.

                180. In or about Fall20l6, at the request of defendant JASON GERNER,
Domenick Braccia signed blank C-Lab "Physician Diagnostics Order Laboratory Testing" forms,

on behalf of Liberation Way, filling in advance the diagnostic code, and defendant GERNER

provided the pre-signed blank forms for other non-doctor personnel at Liberation Way to use

with patients that Braccia did not see.

                181.   On or about November 14,2016, at the request of defendant JASON

GERNER, Domenick Braccia signed a "LJrine Drug Testing Physician Standing Order" with O-

Lab, on behalf of Liberation Way, requesting extensive qualitative testing of all urine samples

submiued for Liberation Way patients at the Yardley location, falsely averring that such tests for

all patients were medically necessary.

               182.    On or about November 25,2016, at the request of defendant JASON

GERNER, Domenick Braccia signed blank O-Lab "Allergy Testing Physician Diagnostic Order"

forms, on behalf of Liberation Way, filling in advance the diagnostic code, and defendant

GERNER provided the pre-signed blank forms for other non-doctor personnel at Liberation Way

to use with patients that Braccia did not see in order to conduct "allergy testing" on patients

seeking treatment for addiction.

               183. In or about December of 20l6,at       the request of defendant JASON

GERNER, Domenick Braccia signed a blank O-Lab "LJrine Drug Testing Physician Diagnostics




                                                 26
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 27 of 34




Order" form, on behalf of Liberation Way, filling in advance the diagnostic code, and defendant

GERNER provided the pre-signed blank form for other non-doctor personnel at Liberation Way

to use with patients that Braccia did not see.

                184.   On or about December 5,2016, at the request of defendant JASON

GERNER, Domenick Braccia signed a "Urine Drug Testing Physician Standing Order" with O-

Lab, on behalf of Liberation Way, requesting extensive qualitative testing of all urine samples

submiued for Liberation Way patients at the Bala location, falsely averring that such tests for all

patients were medically necessary.

                185. From in or about June 2016 through in or about December 2017,
defendant JASON GERNER provided urine-testing forms pre-signed by Domenick Braccia to

his staff at Liberation Way treatment locations and instructed them to    fill   out these forms with

patient information, for forwarding, along with urine samples, to Florida laboratories for testing.

                186. From in or about November 2016 through          in or about December 2017,

Domenick Braccia signed, and otherwise authorized, orders for urine tests for Liberation Way

patients he never saw or treated, falsely certifuing, and allowing to be falsely certified, that

Braccia had seen the patient and that the tests were medically necessary for his continued

treatment of the patients.

                187-213.       From in or about June 2016 through in or about November 2017,

defendant JASON GERNER, and, at his direction, others known to the United States Attorney,

caused the below fraudulent insurance claims for.purported medical care, among many others, to

be submitted on or about the dates noted, to the below-noted Health Care Benefits Programs,




                                                  27
         Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 28 of 34




which paid for medical care purportedly provided by Domenick Braccia at the Liberation Way

Bala Cynwyd location, for the patients identified by initials, where Braccia never saw or

evaluated the patients in any way, and which were, thus, not medically necessary:

 OVERT      ON OR              PATIENT       APPROX.       APPROX.       HEALTH CARE
 ACT #      ABOUT DATE         INITIALS      AMOI-]NT      AMOI-INT      BENEFIT
            SUBMITTED                        BILLED        PAID          PROGRAM
 187        06-20-20r6         K.K.          $l,l l0       $sss          IBC
 188        07-20-2016         S.G.          $l,l l0       $ss0          IBC
 189        08-20-2016         M.G.          $1.110        $55s          IBC
 190        1 1-1 l-2016       J.C.          s3.1 00       $1"798        IBC
 191        rt-17-20t6         J.H.          s3.100        $ 1,550       IBC
 192        t2-06-20t6         G.P.          $3.100        $2,015        FEHBP
 193        r2-08-20t6         K.G.          $3.100        $ 1,798       IBC
 t94        0t-03-2017         J.M.          $1,110        $834          IBC
 195        0t-24-2017         G.P.          $l,l l0       s72t          FEHBP
 196        02-20-20t7         N.F.          s3.100        s3.r00        TBC
 197        03-13-2017         R.S.          $3.r00        $s7s          TBC
 198        04-17-20t7         M.R.          $1.r l0       s1.043        TBC
 199        04-20-2017         S.N.          $1.110        s1.043        IBC
 200        05-t7-2017         J.B.          $2.970        s 1.485       IBC
 20r        05-t9-2017         P.B.          $2.970        t.782         IBC
 202        06-t5-2017         S.N.          $3,100        s2.331        IBC
 203        06-26-2017         A.B.          $3,100        $3.100        IBC
 204        07-03-2017         B.C.          $3,100        s2.01s        FEHBP
 205        07-t2-2017         E.B.          $3,100        s2.01s        IBC
 206        08-t6-20r7         B.M.          $3,100        s1.736        IBC
 207        08-29-20t7         A.S.          $3, I 00      s2.01s        IBC
 208        09-01-20t7         C.B.          $3,100        $   I.70s     IBC
 209        09-08-20t7         S.D.          $1,110        $610          IBC
 210        t0-t2-20t7         S.N.          $1,400        $1,400        IBC
 2t1        t0-24-2017         A.S.          $3,100        $ 1,550       IBC
 2t2        tt-13-2017         M.W.          $3.r00        s2.0l s       FEHBP
 213        tt-22-20t7         B.R.          s3. l 00      s 1.39s       IBC

              214-243.       From in or about November 2016 through in or about December

2017, defendant JASON GERNER, and at his direction, others known to the United States




                                               28
             Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 29 of 34




Attorney, caused the below fraudulent insurance claims for laboratory tests, among many others,

to be submiued to IBC on or about the dates noted, from the laboratories noted, which caused

IBC to pay for urine testing services for the patients identified by initials, where Domenick

Braccia never saw or evaluated the patient in any way, and which were, thus, not medically

necessary:

 OVERT        ON OR ABOUT       PATIENT      APPROX.       APPROX.         LABORATORY
 ACT #        DATE              INITIALS     AMOI-INT      AMOUNT          WHO SUBMITTED
              SUBMITTED                      BILLED        PAID            CLAIM TO IBC
 2t4          l1-01-2016        B.T.         $1,844        $1,568          C-Lab
 2t5          r l-08-2016      A.B.          $1,844        $l,568          C-Lab
 2t6          t2-0t-2016       A.C.          $1,844        $184            O-Lab
 2t7          t2-01-2016        E.R.         $1.844        $9ss            O-Lab
 2t8          tz-t5-2016       B.B.          $1.800        $37             O-Lab
 2r9          0t-03-2017       K.W.          s1.844        $9ss            O-Lab
 220          0t-17-2017       G.O.          s1,800        $39             O-Lab
 221          02-rs-2017        S.B.         $1,800        $7e             O-Lab
 222          02-t6-2017       A.C.          $1,994        $144            O-Lab
 223          03-02-2017       D.G.          s1.994        $1,994          O-Lab
 224          03-03-2107        E.R.         $1.994        $1,994          O-Lab
 22s          04-04-2017        S.B.         $1.994        $96             O-Lab
 226          04-t2-2017        S.F.         $1,404        $s11            AD-Lab
 227          04-t2-2017       N.C.          $1.404        $112            AD-Lab
 228          05-05-2017        E.R.         $1.404        $1,404          AD-Lab
 229          05-09-2017        S.N.         $1,806        $1.71s          AD-Lab
 230          06-05-2017        S.D.         $1.806        sl60            AD-Lab
 231          06-08-2017        K.W.         s1.806        $1,40s          AD-Lab
 232          07-t3-2017        K.K.         s2.468        $204            AD-Lab
 233          07-t4-2017        L.J.         s1.806        $233            AD-Lab
 234          08-03-2017        S.M.         $1.806        $112            AD-Lab
 235          08-t7-2017        S.N.         $1.806        $1,405          AD-Lab
 236          09-0t-2017        K.W.         $1.806        $1.40s          AD-Lab
 237          09-04-2017        S.D.         $1,806        $160            AD-Lab
 238          t0-12-2017        S.N.         s1.806        $1,715          AD-Lab
 239          10-18-2017        D.B.         $1,806        $160            AD-Lab
 240          tt-03-20t7        S.M.         $ 1,806       $160            AD-Lab
 241          tt-15-20t7        D.B.         $1,806        $160            AD-Lab


                                                29
      Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 30 of 34




242    t2-0t-2017         B.B.            $1,806       s80            AD-Lab
243    t2-07-2017         A.B.            $1,806       $160           AD-Lab

         All in violation of Title   18, United States Code, Section 1349.




                                             30
           Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 31 of 34




                                          COUNT TWO

                          (Conspiracy to Commit Money Laundering)

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                1.      Paragraphs 12, 19 to 25, and 27 of the Manner and Means and Overt Acts

86   to 175 of Count One are incorporated here.

                2.      From in or about July 2015 to in or about October 2016, in the Eastem

District of Pennsylvania and elsewhere, defendant

                                        JASON GERNER

conspired and agreed with others known to the United States Attorney, to knowingly conduct

financial transactions affecting interstate commerce, which involved the proceeds of specified

unlawful activity, that is, health care fraud and conspiracy to commit health care fraud, in

violation of Title 18, United States Code, Sections 1347 and 1349, knowing that property

involved in the financial transactions represented the proceeds of some form of unlawful activity,

and knowing that the transactions were designed, in whole and in part, to conceal and disguise

the nature, source, location, ownership, and control of the proceeds of the specified unlawful

activity, in violation of Title 18, United States Code, Section 1956(a)(1XB)(i).

                In violation of Title 18, United States Code, Section 1956(h).




                                                  3l
           Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 32 of 34




                                    NOTICE OF FORFEITURE #1

THE T]NITED STATES ATTORNEY FURTHER CHARGES THAT:

                l.      As aresult of the violation of Title 18, United States Code, Section 1349

set forth in this information, defendant

                                            JASON GERNER

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived, directly or indirectly, from gross proceeds traceable to the commission of such offense.

                2.      If any of the property subject to forfeiture,      as a result of any act or


omission of the defendants:

                        a.        cannot be located upon the exercise of due diligence;

                        b.        has been transferred or sold to, or deposited      with,   a   third party;

                        c.        has been placed beyond the        jurisdiction of the Court; or

                        d.        has been substantially diminished in value,

it is the intent of the United   States, pursuant to   Title   18, United States Code, Section 982(b),


incorporating Title 21, United States Code, Section 8530), to seek forfeiture of any other

property of the defendants up to the value of the property subject to forfeiture.

                All pursuant to Title    18, United States Code, Section 982(a)(7).




                                                       32
           Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 33 of 34




                                    NOTICE OF FORFEITURE #2

THE I]NITED STATES ATTORNEY FURTHER CHARGES THAT:

                I   .   As a result of the violation of Title I 8, United States Code, Section

1956, set forth in this information, defendant

                                            JASON GERNER

shall forfeit to the United States of America any and all property involved in such offenses, and

any property traceable to such property, including, but not limited to, a money judgment for the

amount of property involved in the offense.

                2.      If any of the property subject to forfeiture,       as a result of any act or

omission of the defendant:

                        (a)       cannot be located upon the exercise ofdue diligence;

                        (b)       has been transferred or sold to, or deposited      with,   a   third party;

                        (c)       has been placed beyond the        jurisdiction of the court;

                        (d)       has been substantially diminished in value; or

                        (e)       has been commingled          with other property that cannot be divided

                        without difficulty,

it is the intent of the United   States, pursuant to   Title   18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other




                                                       JJ
          Case 2:19-cr-00470-WB Document 1 Filed 08/16/19 Page 34 of 34




property of the defendant up to the value of the property subject to forfeiture.

               All pursuant to Title   18, United States Code, Section 982.




                                                          LLIAM M. MCTSWAIN
                                                       United States Attorney




                                                  34
